      Case 2:19-cv-00899-LSC-SGC Document 27 Filed 01/31/20 Page 1 of 3                  FILED
                                                                                2020 Jan-31 AM 10:18
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DEMARCUS COLEMAN,                            )
AIS# 300844,                                 )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )      CIVIL ACTION NO.:
                                             )      2:19-cv-00899-LSC-SGC
                                             )
CORRECTIONAL OFFICER                         )
ZACHARY MCLEMORE, et al.,                    )
                                             )
      Defendants.                            )

           MOTION FOR EXTENSION OF TIME TO RESPOND
                TO THIS COURT’S ORDER (DOC. 26)

      COME NOW the Defendants, Zachary McLemore, Joe L. Binder, Keller

Speaks and Roderick Gadson, by and through undersigned counsel, and move for

an extension of time of twenty-eight (28) days to respond to this Court’s Order

dated January 3, 2020 (Doc. 26) and for grounds state as follows:

      1.     The Defendants’ response to Plaintiff’s Motion for Discovery in this

cause is due today, January 31, 2020.

      2.     The undersigned has requested medical records from the medical unit

at Donaldson Correctional Facility and the medical unit’s attorney, but as of today,

this office has not received the requested medical records.




                                         1
     Case 2:19-cv-00899-LSC-SGC Document 27 Filed 01/31/20 Page 2 of 3




      3.     The undersigned, therefore, requires additional time to properly

respond to Plaintiff’s Motion for Discovery.

      4.     This enlargement is not requested for any improper purpose and

should not prejudice or disadvantage the inmate Plaintiff.

      WHEREFORE, based on the foregoing, Defendant respectfully requests an

enlargement of time of twenty-eight (28) additional days, up to and including

Thursday, February 28, 2020, to file his Special Report.


                                          Respectfully submitted,

                                          STEVE MARSHALL
                                          ATTORNEY GENERAL

                                           /s/ J. MATT BLEDSOE
                                          J. MATT BLEDSOE (BLE006)
                                          Assistant Attorney General
                                          Counsel for Defendants McLemore,
                                          Binder, Speaks and Gadson

OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, Alabama 36130
334-242-7443
Matt.Bledsoe@AlabamaAG.gov




                                         2
     Case 2:19-cv-00899-LSC-SGC Document 27 Filed 01/31/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that I have on this the January 31, 2020, filed the foregoing

with the Clerk of the Court, using the ECF filing system, and that I have further

served a copy of the foregoing upon the following parties, by placing same in the

United States Mail, postage prepaid and properly addressed as follows:

            Demarcus Coleman, AIS # 300844
            W.E. Donaldson Correctional Facility
            100 Warrior Lane
            Bessemer, AL 35023


                                              /s/ J. MATT BLEDSOE
                                             OF COUNSEL




                                         3
